EXHIBIT 10.8




ASSIGNMENT AND ASSUMPTION OF LEASES




For and in consideration of Ten Dollars ($10.00) in hand paid, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, REAMES INVESTORS, L.L.C., a North Carolina limited liability
company (“Assignor”), hereby assigns to INLAND DIVERSIFIED CHARLOTTE NORTHCREST,
L.L.C., a Delaware limited liability company (“Assignee”), and its successors
and assigns, and Assignee hereby assumes all of Assignor’s right, title and
interest in, to and under those certain leases described on Exhibit A attached
hereto and made a part hereof (the “Leases”), which Leases relate to that
certain real property legally described on Exhibit B attached hereto and made a
part hereof.  Assignor shall remain responsible and liable for all liabilities
and expenses and landlord obligations relating to the Leases that occurred and
accrued prior to the effective date of this Assignment and Assumption of Leases
(this “Assignment”).  Assignee shall be responsible and liable for all
liabilities and expenses and landlord obligations relating to the Leases that
occur and accrue on or after the effective date of this Assignment.




IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment to be effective as of the 11th day of March, 2011.







[Signature blocks on following page]



















































































1






















ASSIGNOR:




REAMES INVESTORS, L.L.C.,

a North Carolina limited liability company             (SEAL)




By: /s/ John Collett

Name:

John Collett

Its:         Manager




By:

Harris/Reames Land Investors, LLC,

a North Carolina limited liability company,

Its:

Manager                                                      (SEAL)




By:

The Harris Group of the Carolinas, Inc.,

a North Carolina corporation,

Its:

Manager




By: /s/ William A. MacNeil

Name: William A. MacNeil

Its:       Executive Vice President
















ASSIGNEE:




Inland Diversified Charlotte Northcrest, L.L.C.

a Delaware limited liability company




By:  Inland Diversified Real Estate Trust, Inc.,

       a Maryland corporation, its sole member




By:  /s/ Sharon Anderson-Cox

Name:  Sharon Anderson-Cox

Its:  Vice President























2








